Title: To George Washington from Major General Nathanael Greene, 5 October 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Coventry Rhode Island. Octo. 5th 1778
          
          Your Excellencys favor of the 22d of Sept. and the 1st of October came to hand last Evening.
          I am exceeding sorry for Col. Baylors misfortune. The surprise is the worst part of the affair; and no Man will more sensibly feel upon the ocasion than the Col. should he recover.
          Col. Butlers and Major Lees surprise made upon the Chasseurs was a compleat one. These two events serves to shew how much in War depends upon attempts.
          
          
          
          I fancy the Enimy are forageing for the use of the Garrison at Newyork, and will withdraw themselves as soon as they have compleated their work. Their future operations is merely conjectural. However as France is not prepard to carry on any offensive operations in the West Indies against any considerable force, A part of the British Army will be detach’d there to secure the Islands against any little attempt. The remainder will continue at New York & Newport in order to keep us in Awe and to make some further tryal to negotiate a peace, not only with us but through us with France.
          The depreciation of our Money is an Alarming circumstance and the remedy difficult to be found. Nothing but taxation and a high Interest can work an effectual change. Legislative interposition may produce some temporary advantages; but not a radical cure for the Evil.
          I shall set out for Camp to morrow or next Day at farthest the State of the clothing business I shall give your Excellency particular information about at my arrival in Camp; but I beleive every necessary measure is taken to get it forward so far as it depends upon my department.
          I was told yesterday that General Sullivan had wrote to your Excellency to have me station’d here this Winter. However agreeable it is to be near my family, and among my Freinds, I cannot wish it to take place, as it would be very unfreindly to the business of my department. I wrote yesterday to General Sullivan for leave to join the grand Army, and expect his answer to Day. I have the honor to be with the greatest respect & regard Your Execellencys most obedient humble Sert
          
            Nath. Greene
          
        